COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


BERNARD L. DINICOLA, JR.
                                                                      MEMORANDUM OPINION *
v.     Record No. 1587-09-4                                                PER CURIAM
                                                                         JANUARY 26, 2010
TARGET CORPORATION


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Joseph T. Trapeni, Jr., on brief), for appellant.

                 (Joseph F. Giordano; Pia J. Miller; Semmes, Bowen & Semmes, on
                 brief), for appellee.


       Bernard DiNicola appeals a decision of the Workers’ Compensation Commission finding

that he failed to establish that the nine percent permanent partial disability of his right upper

extremity was causally related to his workplace injury. 1 We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See DiNicola v. Target, VWC File No.

226-81-77 (June 16, 2009). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                            Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          Appellant filed a reply brief and supplemental appendix pro se. Appellant is currently
represented by counsel and failed to file a motion to proceed pro se. Because the supplemental
filings are not properly before the Court, we will not consider them on appeal.